


110 HCON 69 IH: Expressing the sense of Congress that a

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Fortuño submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued in honor of Luis A.
		  Ferré.
	
	
		Whereas Luis A. Ferré was born on February 17, 1904, in
			 Ponce, Puerto Rico;
		Whereas Luis A. Ferré was a Puerto Rican engineer,
			 industrialist, politician, philanthropist, environmentalist, and patron of the
			 arts;
		Whereas Luis A. Ferré was a distinguished statesman and a
			 great American who dedicated himself to his family, the economic and cultural
			 growth of Puerto Rico, and the dream that Puerto Rico would one day be welcomed
			 as the 51st State of the Union;
		Whereas in 1948, Luis A. Ferré acquired El Día, a
			 fledgling newspaper, later converting it to El Nuevo Día, currently the
			 newspaper with the largest circulation in Puerto Rico;
		Whereas in 1952, Luis A. Ferré played a key role in the
			 drafting of Puerto Rico’s first Constitution, and, in that same year, was
			 elected Representative in the Puerto Rico House of Representatives;
		Whereas in 1968, Luis A. Ferré became Governor of Puerto
			 Rico, in which capacity some of his many achievements included implementation
			 of the Federal minimum wage, paying special attention to youth affairs,
			 visiting the troops in Vietnam, and creating the Nation’s first environmental
			 control board, Puerto Rico’s Environmental Quality Board, charged with
			 protecting the island’s environment;
		Whereas Luis A. Ferré remained active in politics after
			 completing his governorship;
		Whereas Luis A. Ferré was elected to the Senate of Puerto
			 Rico in 1976, served as the eighth President of the Senate of Puerto Rico from
			 1976 to 1980, and continued to serve in the Senate until 1985;
		Whereas Luis A. Ferré never abandoned his passion to see
			 Puerto Rico’s political status resolved, and tirelessly advocated the statehood
			 cause before Congress well into his late nineties;
		Whereas Luis A. Ferré was a gifted musician who recorded
			 several albums of his piano recitals; founded the Ponce Museum of Art in his
			 hometown of Ponce, Puerto Rico; and is also credited with assisting in the
			 chartering of the Puerto Rico Conservatory of Music and the establishment of
			 the world-famous Casals Festival;
		Whereas Luis A. Ferré’s philanthropic deeds and defense of
			 democratic values earned him the Presidential Medal of Freedom, awarded by
			 President George H.W. Bush on November 18, 1991; and
		Whereas Luis A. Ferré passed away on October 21, 2003,
			 just three months shy of his 100th birthday: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)a commemorative postage stamp should be
			 issued in honor of Luis A. Ferré; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
